Citation Nr: 1202909	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent prior to January 8, 2008, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which increased the evaluation for the Veteran's service-connected PTSD to 50 percent disabling, effective May 16, 2006. 

In a September 2009 rating decision, the RO increased the evaluation for the Veteran's PTSD to 70 percent disabling, effective January 8, 2008. The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal. In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continues.   

In January 2010, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO. A copy of the transcript is of record.  

In a July 2010 decision, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Newark, New Jersey, hence, that RO now has jurisdiction over the claim on appeal.




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Prior to January 8, 2008, the evidence of record documents the Veteran's service-connected PTSD is characterized by chronic insomnia, recurrent nightmares, intrusive thoughts, flashbacks, hypervigilance, exaggerated startle reflex, irritability, anxiety, avoidance of crowds and isolation, increased arousal, sad affect, decreased appetite, poor energy, poor motivation, low frustration threshold, and major depressive disorder.

3. As of January 8, 2008, the evidence of record documents the Veteran's service-connected PTSD is characterized by consistently poor appetite, periodic outbursts of anger, nightmares, hypervigilance, flashbacks, intrusive memories, chronic insomnia, increased arousal, high level of anxiety, exaggerated startle response, and major depressive disorder.   


CONCLUSIONS OF LAW

1. Prior to January 8, 2008, the criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).     

2. As of January 8, 2008, the criteria for an evaluation in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).     





(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a June 2006 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disability, the evidence must show that such a disability has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the June 2006 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the service-connected disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current claim on appeal, VA has obtained a July 2010 private treatment record, and the Veteran was provided VA examinations in August 2006, January 2008, and October 2008. The examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board acknowledges that the Veteran's most recent VA examination was in October 2008; however, an additional VA examination is not warranted in this case because the evidence of record does not show, nor does the Veteran or his representative contend, that his service-connected PTSD has worsened since October 2008 or that the last examination was inadequate for rating purposes. 

Per the Board's July 2010 remand, the RO was requested to obtain and incorporate in the claims folder any pertinent or other inpatient or outpatient treatment records, to include those during the period on appeal from Dr. Crain and/or McGuire Air Force Base, as identified by the Veteran at the January 2010 Board hearing. In a July 2010 VCAA notice letter, the Veteran was instructed to complete and return the enclosed VA Form 21-4142, granting authorization and consent to release private treatment records specifically from Dr. Crain. The Veteran did not respond to that request, but did acknowledge receipt of the July 2010 letter in a September 2010 report of contact. He noted that he had no further information or evidence to submit and that all his treatment records for PTSD were through the Philadelphia VA Medical Center (VAMC) with Dr. J. C. The Board notes that VA outpatient treatment records from the Philadelphia VAMC from January 2005 to January 2011 have been obtained and associated with the claims file; however, they do not provide more recent evidence with regard to the claim on appeal.

Additionally, there is evidence of record indicating that the RO attempted to retrieve the Veteran's treatment records from the 87th Medical Group McGuire Ambulatory Care; however, an October 2010 response from the 87th Medical Group noted that the Veteran's treatment record was not maintained at that facility, and a representative further noted in an October 2010 report of contact that there was no evidence of the Veteran ever attending the facility. Subsequently, the RO made an October 2010 formal finding that treatment records from the 87th Medical Group McGuire Ambulatory Care were unavailable for review and that all procedures to obtain these records were correctly followed. The Veteran was notified of the inability to obtain the records in the July 2011 supplemental statement of the case.  See 38 C.F.R. § 3.159(e)(1) (2011). Thus, the Board finds no basis for further development as there is no indication of any additional evidence to be considered in connection with the claim on appeal.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The Veteran asserts that his service-connected PTSD is worse than the current evaluations contemplate and contends that higher evaluations are warranted.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2011).

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV). A score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995). 

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). The Veteran is currently rated 50 percent disabled prior to January 8, 2008 and at 70 percent disabled thereafter. A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Rating Prior to January 8, 2008 

With regard to the claim for a higher evaluation prior to January 8, 2008, the relevant and most recent evidence of record solely consists of the August 2006 VA examination report. After a review of the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that an evaluation in excess of 50 percent rating is warranted for the Veteran's service-connected PTSD prior to January 8, 2008. 

The Veteran denied having suicidal ideation, he was neatly dressed and groomed, and his speech and orientation were normal. There were no objective findings of obsessional rituals or an inability to establish and maintain effective relationships. The Veteran's history of difficulty expressing loving feelings was noted, yet he reported going to dinner frequently and maintaining good family contact.

The Board acknowledges the Veteran complained of bad moods, which the examiner defined as feelings of sadness, decreased appetite, poor energy, and poor motivation. The Veteran also reported feeling extremely anxious and irritable when exposed to reports and casualty information regarding the war in Iraq. The examiner noted the Veteran's high anxiety level, very low mood, and sad affect, and determined the diagnostic criteria for major depressive disorder had been met as secondary to the service-connected PTSD symptoms. In spite of the Veteran's diagnosis for an additional psychiatric disorder, the Board finds that the Veteran's ability to function independently, appropriately, and effectively were not affected by his psychiatric illness, to include depression. In fact, the Veteran reportedly maintained a full-time day job at the time of the examination, engaged in cooking as one of his hobbies, and there were no findings of inappropriate behavior.

Moreover, the Veteran noted that he avoided crowds and had a low frustration threshold which led to arguments with other individuals. His symptoms of increased arousal also became more severe during the past two years. Following the examination, the examiner found no evidence of psychotic thinking or homicidal ideation, but did confirm the Veteran's symptoms of increased arousal and moderate intensity of symptoms related to avoidance behaviors. Nonetheless, the Board finds that these symptoms do not demonstrate impaired impulse control or difficulty adapting to stressful situations to warrant a higher disability rating prior to January 8, 2008.

Lastly, the examiner further noted the Veteran's chronic insomnia, recurrent nightmares, intrusive thoughts, flashbacks, hypervigilance, and exaggerated startle reflex. While the Board does not dismiss these findings, such symptoms are already contemplated in the currently assigned 50 percent disability rating prior to January 8, 2008.

Prior to January 8, 2008, the Veteran was assigned a GAF score of 46 by the August 2006 VA examiner. This score denotes serious PTSD symptoms or any serious impairment in social, occupational, or school functioning. However, the Board finds that the Veteran's overall clinical disability picture does not justify assignment of the next-higher 70 percent rating. Specifically, the evidentiary record is not illustrative of occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking, or mood due to PTSD symptoms prior to January 8, 2008. The VA examiner's classification of the level of psychiatric impairment, by words or a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned. Again, the VA disability percentage rating is based on all the evidence that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2011). 

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, the Board finds that the record prior to January 8, 2008 does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  

In the October 2001 Informal Hearing presentation, the Veteran's representative asserted that the October 2008 VA examination showed that the Veteran's had symptoms of suicidal ideation and obsessional rituals which would support a higher rating.  The October 2008 VA examination did note a prior episode of a suicide attempt during a domestic incident in 2007 but indicated that there was no other reports of suicide attempts or suicidal ideation.  In addition, while it was indicated that the Veteran did recheck his house on multiple occasions for security, the examiner indicated that this was evidence of hypervigilance and did not indicate that there Veteran had obsessional rituals.   

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 50 percent rating currently assigned prior to January 8, 2008.

B. Rating as of January 8, 2008 

With regard to the claim for a 100 percent disability evaluation as of January 8, 2008, the evidence of record consists of January 2008 and October 2008 VA examination reports and a July 2010 private treatment statement. After a review of the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that a 100 percent rating is warranted for the Veteran's service-connected PTSD as of January 8, 2008. 

The Veteran was oriented to time, person, and place at both VA examinations, and the private physician noted the Veteran was fully oriented. His memory was noted normal for remote and recent events in January 2008, as well as for recalling events in October 2008, and the private physician documented the Veteran's memory was intact. There was no evidence of delusions, as noted by the private physician, and there were no objective findings of persistent danger of the Veteran hurting himself or others. The Veteran told the January 2008 examiner of no further history of a suicide attempt since a November 2007 domestic incident with his wife, he denied any episodes of suicide since the January 2008 VA examination and a history of homicidal thoughts to the October 2008 examiner. Most recently, the private physician noted that the Veteran no longer thinks about suicide.

There was no evidence of record to show the Veteran's intermittent inability to perform activities of daily living or impairment related to thought processes or communication. Both VA examiners noted the Veteran was neatly dressed, well groomed, and able to carry out and maintain normal activities of daily living, in addition to personal hygiene. His speech was clear, answers were complete and logical, and intellectual functions were above normal. The October 2008 examiner further noted the Veteran's cognitive functions were normal and concluded there were no impairments related to the Veteran's thought process or communication.  

While the Veteran reported at the January 2008 exanimation to having several outbursts of anger associated with his chronic irritability and marital problems and that his level of irritability had worsened at the October 2008 examination, both examiners noted the Veteran was friendly and cooperative and found no history of inappropriate behavior. The October 2008 examiner also reported the Veteran's insight and judgment were excellent, and the private physician noted the January 2008 VA examination report did not take into account that the Veteran also suffered from chronic pain syndrome for the past 22 years which contributes to the Veteran's irritability. After a review of the Veteran's overall disability picture, the Board finds no objective evidence of grossly inappropriate behavior consistent with a 100 percent disability rating.

Furthermore, the Board finds there is no evidence of total occupational or social impairment due to the Veteran's PTSD symptomatology as of January 8, 2008. In January 2008, the Veteran reported the ability to carry out his job functions over the past eight years as a state trooper. In October 2008, he denied that his psychiatric symptoms significantly interfere with his ability to work, and the examiner noted that the Veteran worked full-time and had not had any significant time lost from work due to sickness or disability. Most recently, the private physician reported the Veteran still worked as a state trooper and "just gets by in his present job with his disabling conditions." 

With regard to total social impairment, the Board acknowledges the Veteran reported in January 2008 that he had significant marital problems, specifically in the process of divorce, reduced interest in significant social activities, low level of a socialization and energy, difficulty expressing loving feelings particularly to his wife, and decreased motivation. In October 2008, he continued to have significant avoidance behaviors, constant feelings of low energy, and decreased motivation. Then in June 2010, the private physician reported the Veteran was divorced. In spite of these statements by the Veteran, the Board finds no evidence to support the fact that the Veteran has total social impairment due to his PTSD symptoms. The Veteran told both VA examiners that he went to dinner occasionally with friends and family and maintained close contact with relatives, and also told the October 2008 examiner there were no significant change in his usual low level of socialization since the January 2008 VA examination.

Moreover, the October 2008 examiner concluded the Veteran's clinical status remained severe, and the private physician opined that the Veteran's PTSD is disabling at 70 percent and that it has not improved.

Additional evidentiary findings relating to the Veteran's service-connected PTSD as of January 8, 2008 include consistently poor appetite, periodic outbursts of anger, nightmares, hypervigilance, flashbacks, intrusive memories, chronic insomnia, increased arousal, high level of anxiety, exaggerated startle response, and major depressive disorder. While the Board does not dismiss these findings, such symptoms are already contemplated in the currently assigned 70 percent disability rating as of January 8, 2008.

As of January 8, 2008, the Veteran was assigned GAF scores of 40 by the January 2008 examiner and 41 by the October 2008 examiner. A score of 40 is defined by some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, and a score of 41 demonstrates serious PTSD symptoms or any serious impairment in social, occupational, or school functioning. 

While these GAF scores denote such PTSD symptomatology, the Board finds that the Veteran's overall clinical disability picture does not justify assignment of the 100 percent rating. Specifically, the evidentiary record is not illustrative of total occupational and social impairment due to his PTSD symptoms as of January 8, 2008. The Board reiterates that an examiner's classification of the level of psychiatric impairment, by words or a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned. See also 38 C.F.R. § 4.126(a) (2011). 

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation. See Mauerhan, 16 Vet. App. at 436. Nevertheless, the Board finds that the record as of January 8, 2008 does not show the Veteran manifested symptoms that equal or more nearly approximate, or are consistent with the criteria for a 100 percent rating. Moreover, neither the Veteran nor his representative has contended that the Veteran's symptoms are worse than reflected in the evidence of record. 

Again, the Board considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594. However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign the total grant of benefits as of January 8, 2008.

C. Extra-Schedular Evaluation 

The Court has held that the Board is precluded by regulation from assigning an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, the schedular evaluations are not inadequate. The evaluations of 50 percent prior to January 8, 2008 and of 70 percent thereafter reasonably describe the severity and symptomatology of the Veteran's service-connected PTSD according to the schedular rating criteria for a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. The evidence of record also does not demonstrate other related factors. Accordingly, a referral for consideration of extra-schedular evaluations for the Veteran's service-connected PTSD is not warranted.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for an evaluation in excess of 50 percent prior to January 8, 2008, and in excess of 70 percent thereafter, for PTSD. See Gilbert, 1 Vet. App. at 55.  

ORDER

Entitlement to an evaluation in excess of 50 percent prior to January 8, 2008, and in excess of 70 percent thereafter, for PTSD is denied.      


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


